Citation Nr: 1014640	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
August 1972 to August 1974.  He subsequently had over 25 
years of service in the Marine Corps Reserves, and was 
activated for Desert Storm/Desert Shield service from 
November 1990 to May 1991.  The Veteran has alleged that his 
reserve unit was also activated for two weeks due to 
Hurricane Andrew.  The Board notes that Hurricane Andrew 
struck Florida in August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied service connection for hypertension and 
tinnitus.  

In March 2008, the Veteran appeared in Washington, D.C., and 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims folder.  

In July 2008, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded the case in July 2008 to obtain private 
records from C.V.P., M.D., dated from January 1992 to May 
1998, and VA medical records from the Washington, D.C., VAMC 
dated from May 1991 through December 2006, to include results 
from a Persian Gulf War Registry examination that the Veteran 
testified he took in 1991.  As a result of development, 
records dated from 1998 to October 2009, but no earlier, were 
obtained from the physician who replaced the retiring Dr. 
C.V.P.  The RO's request for the private records, however, 
did not specify the time frame requested by the Board, that 
is, records of treatment for the period of January 1992 to 
May 1998.  Thus, the RO should make another attempt to obtain 
these records.  

As for the VA records, only those dated from September 2004 
were obtained, and it is not clear whether VA records dated 
earlier than September 2004 exist, as asserted by the 
Veteran.  There may be additional VA records that have not 
been obtained, as pointed out by the Veteran's representative 
in a March 2010 statement.  As VA records are constructively 
of record (Bell v. Derwinski, 2 Vet. App. 611 (1992)), the RO 
should ascertain whether additional VA treatment records, 
including a Persian Gulf War Registry examination report, may 
be associated with the claim file.  

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the RO is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Furthermore, the VA examination reports are deemed inadequate 
for rating purposes, and the RO should seek clarifying 
opinions.  For example, in regard to the hypertension claim 
although the VA examiner stated that he reviewed the 
Veteran's claim file, he appeared to make findings that were 
inconsistent with the facts of record.  As noted in the July 
2008 Board remand, there were elevated blood pressure 
readings on Reserve service records in 1975 and 1976, which 
is just outside of the one-year presumptive period following 
the Veteran's first period of active duty service, yet the VA 
examiner wrote that he could not find significantly elevated 
blood pressure reading in the period prior to 1991.  It is 
unclear whether he even considered the first period of active 
duty, as he wrote that the Veteran's active duty time "ended 
in 1991".  Specifically, an August 1975 service physical 
examination report shows a blood pressure reading of 120/100, 
a December 1975 service treatment record shows a blood 
pressure reading of 154/110, and a July 1976 treatment record 
shows a blood pressure reading of 160/108 with the following 
notation: "This is the 3rd elevated blood pressure since 
September 1975."  The examiner did not acknowledge or 
reference these readings.  Also, in acknowledging three 
elevated blood pressure readings in August 1993, the examiner 
opined that "it is at least as likely as not that the 
patient's hypertension was first noted while he was in the 
active Reserves in August of 1993."  (Emphasis added).  
However, during August 1993 the Veteran was not on active 
duty in the Reserve.  Therefore, a remand is necessary to 
furnish the Veteran an adequate examination.  

In regard to the tinnitus claim, the VA examiner in May 2009 
indicated a thorough review of the claim file, with 
references to pertinent audiological findings during and 
after service.  He concluded that the etiology of the 
Veteran's tinnitus was unknown but that it was less likely 
than not that it was caused by or a result of active military 
service.  He discussed factors, such as hearing loss and 
hypertension, that may be correlated with tinnitus, yet he 
did not specifically indicate whether tinnitus could have 
arisen as a result of any incident of active service 
including acoustic trauma, as claimed by the Veteran, despite 
any lack of objective hearing loss during service.  It is 
also noted that in private medical records received into the 
record after the May 2009 VA examination, there are many 
references to the Veteran's buzzing in his ear and his high 
blood pressure condition during the same office visits in 
1998 and 1999.  At the time the VA examiner reviewed the 
record, he stated that hypertension was a possible underlying 
etiology for tinnitus but found no mention of any association 
be the two conditions in the record.  To make an informed 
opinion, the examiner should have an opportunity to review 
all relevant treatment records.  

Further, private records obtained after the May 2009 VA 
examination also note that the Veteran was referred to Dr. 
Gano in May 1998 in regard to his tinnitus.  A record in 
August 1998 indicates that Dr. Gano had evidently evaluated 
the Veteran.  If available, such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent medical 
records of the Veteran, to include 
records pertaining to the Persian Gulf 
War Registry examination, dated from 
May 1991 to August 2004, from the VA 
medical facility located at Washington, 
D.C.  All attempts to procure such 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented. 

2.  After obtaining any necessary 
signed releases from the Veteran, 
request any treatment records of the 
Veteran from (a) Dr. C.V.P. and/or Dr. 
J.K.L., dated from January 1992 to May 
1998, in regard to his tinnitus and 
hypertension, and (b) Dr. Gano, from 
dated from May 1998 through August 
1998, in regard to his tinnitus.  
Associate any records obtained with the 
claim file.  All attempts to procure 
such records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.

3.  After the foregoing development has 
been completed, return the March 2009 
VA hypertension examination report to 
the examiner who conducted it, along 
with the claims file.  Ask the examiner 
to furnish an addendum opinion as to 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
currently demonstrated hypertension 
began during active service, was 
causally linked to any finding recorded 
during active service to include 
elevated blood pressure readings, or 
initially manifested to a compensable 
degree (10 percent) within the first 
year following his discharge from 
active service in August 1974 or May 
1991.  In that regard, hypertension 
(and isolated systolic hypertension) is 
rated 10 percent where the diastolic 
pressure is predominantly 100 or more, 
or; systolic pressure is predominantly 
160 or more, or for an individual with 
a history of diastolic blood pressure 
of predominantly 100 or more who 
requires continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

If the March 2009 VA examiner is 
unavailable, forward the claims file to 
another examiner who is competent to 
address the questions posed in this 
case regarding the etiology of the 
Veteran's hypertension.

All opinions expressed must be 
supported by	 complete rationale.  
The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and 
explain why an opinion cannot be 
provided without resort to speculation.  

4.  After the foregoing development has 
been completed, return the VA audiology 
examination report to the examiner who 
reviewed the file in May 2009, along 
with the claims file.  Ask him to 
furnish an addendum opinion as to 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
currently demonstrated tinnitus began 
during service or was causally linked 
to any incident therein to include 
acoustic trauma.   
 
Also, if as a result of the foregoing 
development regarding the etiology of 
the Veteran's hypertension the examiner 
found that the current hypertension 
either had onset during active service 
or had initially manifested to a 
compensable degree within the first 
year following the Veteran's discharge 
from active service in August 1974 or 
May 1991, request the examiner to 
furnish an opinion as to whether it is 
at least as likely as not that the 
Veteran's claimed service-connected 
hypertension caused or aggravated the 
diagnosed tinnitus.   
 
If the May 2009 VA examiner is 
unavailable, forward the claims file to 
another examiner who is competent to 
address the questions posed in this 
case regarding the etiology of the 
Veteran's tinnitus.

All opinions expressed must be 
supported by	 complete rationale.  
The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and 
explain why an opinion cannot be 
provided without resort to speculation.

5.  Following completion of the 
foregoing development requested, 
readjudicate the Veteran's claims of 
service connection for hypertension and 
tinnitus.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and an appropriate period of time 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Debbie A. Breitbeil
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


